Citation Nr: 0903527	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, also claimed as a nervous condition.

4.  Entitlement to service connection for a psychiatric 
disorder, also claimed as a nervous condition.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1946 
to February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  That rating decision denied the veteran's 
attempts to reopen his claims for service connection for a 
heart disorder and a psychiatric disorder because new and 
material evidence had not been submitted.  A January 2008 
rating decision from the RO in St. Petersburg, Florida denied 
service connection for PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving service connection for a heart disorder 
and a psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the 
veteran's claim for service connection for a heart disability 
in April 2000.  The veteran was notified of this decision 
that same month but did not file an appeal. 

2.  The RO most recently denied the reopening of the 
veteran's claim for service connection for a psychiatric 
disability in October 2002.  The veteran was notified of this 
decision that same month but did not file an appeal. 

3.  Competent medical evidence establishing current heart and 
psychiatric disabilities and establishing a possible 
relationship between the veteran's current disabilities the 
veteran's active military service has been received since the 
April 2000 and October 2002 RO decisions.  

4.  The veteran did not engage in combat with the enemy.

5.  There is no credible supporting evidence that any claimed 
inservice stressor occurred.  


CONCLUSIONS OF LAW

1.  The April 2000 decision of the RO finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for heart disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The October 2002 decision of the RO finding that new and 
material evidence had not been presented to reopen a claim 
for service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the April 2000 and October 2002 
RO decisions is new and material, and the veteran's claims 
for service connection for a heart disorder and a psychiatric 
disorder are reopened.  38 U.S.C.A. §§  5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided with this general notice 
in letters dated July 2004, July 2005, and October 2007.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated October 2007 with respect to his claim for 
PTSD.  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  This specific notice was 
not provided to the veteran with respect to his appeals to 
reopen his claims for service connection for heart and 
psychiatric disorders.  However, the lack of Kent notice is 
harmless, as the Board is taking the action of reopening the 
claims and remanding for additional development.

With respect to a claim for service connection for PTSD , the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, medical examinations 
have been obtained along with the veteran's VA mental health 
treatment records.  Additionally, there is no outstanding 
evidence related to this claimed disability, to be obtained, 
either by VA or the veteran.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to:  service 
medical records; the veteran's contentions; private medical 
treatment records; VA treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims to reopen as well as the claim for 
service connection for PTSD.  

II.  Applications to Reopen the Claims of Service Connection 
for Heart and Psychiatric Disorders 

The veteran first claimed entitlement to service connection 
for a heart disorder in 1947.  His claims for service 
connection for a psychiatric disorder date back to the early 
1950s.  Service connection for these disabilities, and the 
reopening of these claims for service connection, has been 
denied on multiple occasions by both the RO and the Board 
over the last half century.

Most recently, the RO denied the reopening of the veteran's 
claim for service connection for a heart disability in April 
2000.  The veteran was notified of this decision that same 
month but did not file an appeal.  The RO also denied the 
reopening of the veteran's claim for service connection for a 
psychiatric disability in October 2002.  The veteran was 
notified of this decision that same month but did not file an 
appeal.  These decisions are final.  38 U.S.C.A. § 7105(c) 
(West 2002).  The Board notes that a rating decision dated in 
November 2004, which denied reopening of these claims, is not 
considered final as new and material evidence was submitted 
during the one-year appeal period.  See 38 C.F.R. § 3.156(b).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the April 2000 RO rating 
decision on the veteran's heart disability includes an August 
2005 VA examination report.  This report, as well as other 
recent VA treatment records, confirms the presence of current 
cardiovascular disabilities.  The examination report also 
indicates some linkage between the disability and the 
veteran's military service.  These records are "new" as 
they did not exist at the time of the prior determination; 
they are also "material" in that they tend to substantiate 
that the veteran has heart disorder which may be related to 
service.   

The evidence received subsequent to the October 2002 RO 
rating decision on the veteran's psychiatric disability 
includes recent VA treatment records and a June 2007 VA 
examination report.  These records confirm the presence of 
current psychiatric disabilities.  A VA medical statement 
dated in February 2005 indicates that the veteran carries a 
diagnosis of chronic paranoid schizophrenia and the veteran 
reported that his symptoms date back to the time of service.  
When viewed in context with all of the evidence of record, 
these records do tend to show continuing symptoms of 
psychiatric disorders.  These records are "new" as they did 
not exist at the time of the prior determination; they are 
also "material" in that they tend to substantiate the 
veteran's claim for service connection for a psychiatric 
disorder.   

Accordingly, the evidence in each case above is "new and 
material" under the provisions of 38 C.F.R. § 3.156, and the 
claims for service connection for a heart disorder and a 
psychiatric disorder are reopened.

III.  Service connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The evidence of record reveals that the veteran had active 
service from June 1946 to February 1947, a period of only 8 
months.  Separation papers confirm that the veteran did serve 
in the Western Pacific Theater of Operations from October 
1946 until January 1947.  The Board notes that although the 
veteran technically has service during World War II, that 
combat had previously ceased in 1945.  His service records 
support that his service in the Far East was in the Army in 
the capacity of the occupation of areas formerly under 
Japanese control.  There is no indication that the veteran 
served during a period of active hostilities and no evidence 
that he received any awards indicative of combat service.  In 
a stressor statement dated in October 1947, the veteran 
reported that he served with the A.T.C.O. 32nd Inf. From 
October 1946 to February 1947 in Korea.  He reported that he 
saw people killed.  The RO contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC), previously known as 
the U.S. Armed Services Center for Unit Records Research 
(CURR) in an attempt to corroborate his stressor.  The reply 
was that his unit did not engage in combat in Korea until 
1950. Accordingly, the Board finds as fact that the veteran 
did not serve in combat.  

The veteran's service medical records do reveal that the 
veteran had diagnoses of anxiety neurosis and / or a 
personality disorder during service and this is the reason he 
was separated from service as unsuitable after only 8 months 
of service.  To the extent that the veteran is asserting a 
claim for service connection for a psychiatric disorder other 
than PTSD, that claim is distinct from the claim for service 
connection for PTSD and is addressed separately in the remand 
section below.  

In October 2007, the veteran submitted a stressor statement 
where he asserted that he saw soldiers killed in Korea in 
1946.  VA mental health treatment records dated from 
approximately September 2000 to the present do reveal that 
the veteran makes vague assertions of PTSD symptoms.  The 
initial intake examination dated September 2000 does reveal 
that PTSD needs to be ruled out.  However, in a November 2000 
treatment record, the veteran merely asserted exposure to the 
loud noise of gunfire during training which he claims has 
made him jumpy and nervous for the rest of his life.  The 
ultimate assessment was that a diagnosis of PTSD could not be 
made because the veteran did not have exposure to stressor 
defined as a traumatic event involving death or serious 
injury.  

A VA mental hygiene clinic examination dated June 2007 
reveals a reported history of military service in 1946 and 
1947, but then indicates erroneously that the veteran had 
service in Korea during the Korean Conflict from 1950 to 
1953.  Nevertheless, this examination report only indicates 
that PTSD needs to be ruled out, and actual confirmed 
stressors are not indicated in the examination report.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  There is no current 
diagnosis of PTSD that is based on a corroborated stressor.  
Moreover, to the extent that there are recent medical records 
which indicate that PTSD needs to be ruled out as a 
diagnosis, these records recognize that the veteran has a 
lack of a claimed stressor which would support a diagnosis of 
PTSD.  The veteran did not engage in combat with the enemy; 
there is no evidence of any stressor during service; there is 
no credible supporting evidence that any claimed inservice 
stressor occurred.  Accordingly, service connection for PTSD 
must be denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder is reopened, to 
this extent only the claim is allowed.  

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened, to this extent only the claim is allowed.  

Service connection for PTSD is denied.  


REMAND

The veteran's claims for service connection for heart and 
psychiatric disorders require remand for additional 
development.  Specifically, VA Compensation and Pension 
examination is necessary with respect to each claimed 
disability.

With respect to the veteran's claim for service connection 
for a psychiatric disorder, the evidence of record reveals a 
long history of psychiatric evaluation dating back to 
service.  The service treatment records reveal two different 
diagnoses.  Some of the records indicate that the veteran was 
identified as having an "anxiety neurosis," while other 
records, most importantly the separation examination report, 
indicate merely the presence of an inadequate personality 
disorder.  However, medical records subsequent to service 
reveal continuing evaluation and treatment for psychiatric 
disorders dating to the present.  A VA examination to obtain 
a medical nexus opinion appears warranted based upon the 
apparent continuity of psychiatric symptoms dating from 
service to present.

An August 2005 VA examination report expresses a medical 
opinion that the veteran's current heart disease is related 
to service.  While the service treatment records do show some 
complaints of chest pain, ultimately evaluation revealed no 
cardiac abnormality.  The August 2005 examination report does 
not appear to account for all of the medical evidence of 
record related to the veteran's claimed heart disorder.  
Accordingly, another examination should be conducted.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In addition to the foregoing, it is noted that the veteran 
receives medical care through VA. VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body. Accordingly, the RO should request all VA 
treatment records pertaining to the veteran that are dated 
from June 5, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims file any 
VA medical records pertaining to the 
veteran that are dated from June 5, 
2007, to the present.  

2.  The veteran should be accorded a VA 
examination for heart disorders.  The 
report of examination should include a 
detailed account of all manifestations 
of cardiovascular disease found to be 
present.  All necessary tests should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is requested to review the 
claims folder.  The examiner is 
requested to offer, if possible, an 
opinion as to the etiology of the 
veteran's current cardiovascular 
disorders.  

Specifically, is it as least as 
likely as not (a probability of 50 
percent or greater) that the 
veteran's current cardiovascular 
disorders are related to, caused 
by, or manifest during active 
service?  The Board notes in this 
respect:  the had complaints of 
chest pain during service and 
despite having a soft systolic 
murmur, he was diagnosed as having 
no cardiac abnormality and that his 
symptoms of chest pain were related 
to psychiatric symptoms.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide complete rationale for 
all conclusions reached.

3.  The veteran should be accorded a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
The examiner is requested to review the 
medical evidence of record with attention 
to the service treatment records and the 
post-service psychiatric treatment 
records.  The examiner is requested, if 
possible, to answer the following:

Based upon a review of all of the 
evidence, what is the proper 
diagnosis of the veteran's symptoms 
during service?

Is it as least as likely as not (a 
probability of 50 percent or 
greater) that the veteran's current 
psychiatric disorders are related 
to, caused by, or manifest during 
active service?  

All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

4.  Following the above, readjudicate the 
veteran's claims for service connection 
for heart and psychiatric disorders.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


